UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit


                           No. 97-10103
                         SUMMARY CALENDAR

                CHARLES MCCLURE; JEANNIE MCCLURE,

                                            Plaintiffs-Appellants,

                             VERSUS


               SECURITY NATIONAL BANK OF MIDLAND,

                                                      Defendant,

FEDERAL DEPOSIT INSURANCE CORPORATION in its CORPORATE CAPACITY .

                                                    Movant-Appellee.


          Appeal from the United States District Court
               For the Northern District of Texas
                         (3:93-MC-92-H)
                        December 3, 1997


Before DUHÉ, DEMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles and Jeannie McClure appeal the granting of FDIC-

Corporate’s motion to correct an abstract of judgment filed by the

McClures showing the Federal Deposit Insurance Corporation in its

Corporate Capacity (FDIC-Corporate)as a judgment debtor.

     In December 1986, a jury found Security Pacific Bank of



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Midland, Texas (Security) liable to the McClures for violations of

the   Bank   Holding    Company     Act,   12   U.S.C.   §§   1971-1978.       In

accordance with the treble damage provisions of 12 U.S.C. § 1975,

the court entered judgment against Security in the amount of

$2,250,000    on   December   31,    1986.      The   FDIC    as   receiver   was

substituted as defendant to the action on February 13, 1987.                  On

November 20, 1987, an amendment to the December 31, 1986 judgment

deleted the treble damages portion of the award.              The November 20,

1987 order was re-entered on March 31, 1988.              The McClures argue

that by virtue of language inserted in a January 29, 1993 order

dismissing their motion to have the November 20, 1987 order, as re-

entered on March 31, 1988, declared void that FDIC-Corporate was

also a party to the 1987 order.

         The district court, adopting the magistrate’s report and

recommendations,       found the abstract of judgment erroneous as the

underlying judgment was not entered against FDIC-Corporate.                   In

addition, the district court concluded the filing of the abstract

of judgment violated       12 U.S.C. §§ 1825(b)(2) and 1823(d)(3)(A).

The district court thus ordered the abstract of judgment stricken.

      After carefully reviewing the briefs and the relevant portions

of the record, we conclude the McClures’ arguments have no merit.

We affirm substantially for the reasons stated in the magistrate

judge’s report and recommendation adopted by the district court in

its   December 31, 1996 order.        AFFIRMED.